                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

IRMA FAY FORBES                              )
                      Plaintiff,             )
                                             )
v.                                           )      AMENDED JUDGMENT
                                             )
                                             )      No. 2:17-CV-42-FL
                                             )
NANCY A. BERRYHILL,                          )
Commissioner of Social Security,             )
                     Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the plaintiff’s motion for attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 11, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,550.00.

This Judgment Filed and Entered on February 11, 2019, and Copies To:

Branch W. Vincent, III (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Stephen F. Dmetruk, Jr. (via CM/ECF Notice of Electronic Filing)

February 11, 2019                    PETER A. MOORE, JR., CLERK
                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
